      Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 1 of 18 PageID #:44




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ANUP PARMAR,
                                                 Case No.: 1:19-cv-00387
     PLAINTIFF,

v.                                               Credit Control, LLC’s Answer and
                                                 Affirmative Defenses to Plaintiff’s First
CREDIT CONTROL, LLC                              Amended Complaint

     DEFENDANT.


       CREDIT CONTROL, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                  PLAINTIFF, ANUP PARMAR’S COMPLAINT

        Defendant, Credit Control, LLC (“Credit Control” or “Defendant”), by and through

undersigned counsel, hereby answers the First Amended Complaint of Plaintiff, Anup Parmar

(“Parmar” or “Plaintiff”). In support thereof, Credit Control avers as follows:

                                 NATURE OF THE ACTION

        1.     Plaintiff brings this action seeking redress for violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone

Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Illinois

Consumer Fraud and Deceptive Practices Act (“ICFA”) pursuant to 815 ILCS 505/1 et seq.

        ANSWER: Credit Control admits Plaintiff filed the instant Class Action Complaint

seeking redress for alleged violations of the Fair Debt Collection Practices Act (“FDCPA”)

pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer Protection Act

(“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Illinois Consumer Fraud and

Deceptive Practices Act (“ICFA”) pursuant to 815 ILCS 505/1 et seq., but denies any
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 2 of 18 PageID #:44




wrongdoing or violations of any law. Credit Control denies each and every allegation in

this Paragraph not specifically admitted herein.

                                 JURISDICTION AND VENUE

       2.      Subject matter jurisdiction is conferred upon this Court by the FDCPA, the TCPA

and 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367.

       ANSWER: The allegations in Paragraph 2 constitute conclusions of law to which no

response is required.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in

the Northern District of Illinois, Defendant conducts business in the Northern District of Illinois,

and a substantial portion of the events or omissions giving rise to the claims occurred within the

Northern District of Illinois.

       ANSWER: The allegations in Paragraph 3 constitute conclusions of law to which no

response is required.

                                            PARTIES

       4.      Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term

is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

       ANSWER: Credit Control admits, upon information and belief, Plaintiff is a

natural person over the age of 18 years of age. Whether the Plaintiff is a consumer and a

person constitute legal conclusions to which no response is required. Credit Control

specifically denies each and every allegation not admitted herein.
       Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 3 of 18 PageID #:44




           5.      Defendant promotes that its “history in the collections industry started in 1989

and currently serves over 450 clients.”1 Defendant is a limited liability company organized under

the laws of the state of Missouri, with its principal place of business located at 5757 Phantom

Drive, Suite 330, Hazelwood, Missouri 63042. Defendant regularly collects upon consumers

located in the state of Illinois.

           ANSWER: Credit Control admits only that it is a limited liability company

organized under the laws of the State of Missouri, maintains a place of business at 5757

Phantom Drive, Suite 330, Hazelwood, MO 63042, and regularly collects valid and owing

debts from individuals and businesses in the State of Illinois. To the extent, Plaintiff

accurately repeats Credit Control’s website, no response is required, as it speaks for itself.

The remainder of the allegations in Paragraph 5 constitute conclusions of law to which no

response is required.

           6.      Defendant is a “person” as defined by 47 U.S.C. §153(39).

           ANSWER: The allegations in Paragraph 6 contain conclusions of law to which no

response is required.

           7.      At all times, Defendant acted through its duly authorized agents, employees,

officers, members, directors, heirs, successors, assigns, vendors, principals, trustees, sureties,

subrogees, representatives, and insurers.

           ANSWER: Admitted.

                             FACTS SUPPORTING CAUSES OF ACTION

           8.      Before November 2018, Plaintiff opened a credit card account with the First

National Bank of Omaha.



1
    https://www.credit-control.com/about-us/who-we-are/
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 4 of 18 PageID #:44




       ANSWER: Admitted.

       9.      Unable to keep up with payments, Plaintiff defaulted on this account, leaving an

outstanding balance in the amount of approximately $1000 (“subject debt”).

ANSWER: Defendant is without sufficient information to admit or deny the allegations of

paragraph 10 and accordingly deny each and every allegation of paragraph 10.

       10.     Sometime after Plaintiff defaulted on the account in or around November 2018,

Plaintiff began receiving calls to his cellular phone, (847) XXX-2623, from Defendant in an

attempt to collect the subject debt.

ANSWER: Defendant is without sufficient information to admit or deny the allegations of

paragraph 10 and accordingly deny each and every allegation of paragraph 10.

       11.     At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

and operator of the cellular phone ending in 2623. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

       ANSWER: Credit Control lacks sufficient information or knowledge to admit or

deny the allegations in Paragraph 11, therefore, such are denied.

       12.     Around early December 2018, Plaintiff answered a call from Defendant. During

this call Defendant requested that Plaintiff make a payment on the subject debt. Plaintiff

requested that Defendant stop calling him.

ANSWER: ANSWER: The phone calls with speak or themselves, discovery is still ongoing,

and accordingly the characterization of the calls in this matter are denied.



       13.     Plaintiff answered several of Defendant’s subsequent phone calls, and during at

least one of these calls, Plaintiff requested that Defendant stop calling him.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 5 of 18 PageID #:44




ANSWER: The phone calls with speak or themselves, discovery is still ongoing, and

accordingly the characterization of the calls in this matter are denied.

       14.     Notwithstanding Plaintiff’s request that Defendant cease placing calls to his

cellular phone, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular phone between December 2018 and the present day.

ANSWER: Denied.

       15.     In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period

of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

       ANSWER: Denied.

       16.     Specifically, there would be an approximate 3 second pause between the time

Plaintiff said “hello,” and the time that a live agent introduced them self as a representative of

Defendant attempting to speak to Plaintiff.

       ANSWER: Denied.

       17.     Rather than ceasing to place calls to Plaintiff, Defendant continued to harass and

abuse Plaintiff by periodically calling multiple times in one day.

ANSWER: Denied.

       18.     Upon information and belief, Defendant placed its calls to Plaintiff’s cellular

telephone using an automated telephone dialing system.

       ANSWER: Denied.

       19.     Upon information and belief, Defendant has used several different phone numbers

when placing calls to Plaintiff’s cellular phone, including but not limited to: (877) 395-3606.

ANSWER: Defendant is without sufficient information to answer and therefore denies.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 6 of 18 PageID #:44




       Upon information and belief, the above referenced phone number is regularly utilized by

Defendant during its debt collection activity.

ANSWER:

       20.     Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

ANSWER: Denied.




                                            DAMAGES

       21.     Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

life, ability to safely work, and general well-being.

ANSWER: Denied.

       22.     Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

ANSWER: Denied.

       23.     Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including, but not limited to, invasion of privacy, nuisance,

intrusion upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time,

increased risk of personal injury resulting from the distraction caused by the phone calls,

harassment, emotional distress, anxiety, loss of concentration, diminished value and utility of his

telephone equipment and telephone subscription services, the wear and tear caused to his cellular

telephone, the loss of battery charge, the loss of battery life, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his telephone

services.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 7 of 18 PageID #:44




ANSWER: Denied.

   COUNT I -VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

          24.   Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth

herein.

          ANSWER: No response is required to this Paragraph, as Plaintiffs are merely

incorporating the allegations in prior paragraphs by reference. To the extent that a

response is deemed necessary, Credit Control incorporates its responses to the foregoing

paragraphs as though fully set forth herein at length.

          25.   Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

          ANSWER: The allegations to Paragraph 26 contain conclusions of law to which no

response is required.

          26.   The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises

out of a transaction due or asserted to be owed or due to another for personal, family, or

household purposes.

          ANSWER: The allegations in paragraph 27 contain conclusions of law to which no

response is required.

          27.   Defendant is a “debt collector” as defined by §1692a(6) because its primary

business is the collection of delinquent debts and it regularly collects debts and uses the mail

and/or the telephones to collect delinquent accounts allegedly owed to a third party.

          ANSWER: Denied. Further, the allegations in Paragraph 28 contain conclusions of

law to which no response is required.

          28.   Defendant used the telephone to attempt to collect the alleged debt and, as such,

engaged in “communications” as defined in FDCPA §1692a(2).
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 8 of 18 PageID #:44




       ANSWER: The allegations in Paragraph 29 contain conclusions of law to which no

response is required.

       29.      Defendant violated 15 U.S.C. §1692c(a)(1), d, and d(5) through its unlawful debt

collection practices.

       ANSWER: Denied. The allegations in Paragraph 30 contain conclusions of law to

which no response is required.

             a. Violations of FDCPA § 1692c

       30.      Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being

notified to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone after

he demanded that it cease contacting him was harassing and abusive. Even after being told to

stop contacting him, Defendant continued its barrage of phone calls with the specific goal of

oppressing and abusing Plaintiff, attempting to induce payment of the subject debt.

ANSWER: The allegations stated legal conclusions to which no answer is required. To the

extent that an answer is required, Defendant denies each and every allegation of this

paragraph.

       31.      Defendant was informed by Plaintiff that its calls were not welcome. As such,

Defendant knew that its conduct was ill-timed and harassing to him.

ANSWER: The allegations stated legal conclusions to which no answer is required. To the

extent that an answer is required, Defendant denies each and every allegation of this

paragraph.

             b. Violations of FDCPA § 1692d

       32.      Defendant violated §1692d by engaging in abusive, harassing, and oppressive

conduct by persistently calling Plaintiff’s cellular phone seeking immediate payment on the
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 9 of 18 PageID #:44




subject debt. Moreover, Defendant continued placing calls after Plaintiff advised Defendant to

stop placing collection calls to his cellular phone.

          ANSWER: Denied. The allegations in Paragraph 33 contain conclusions of law to

which no response is required.

          33.      Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring

repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding the

collection of the subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

phone using an automated telephone dialing system without Plaintiff’s consent.

          ANSWER: Denied. The allegations in Paragraph 34 contain conclusions of law to

which no response is required.

          WHEREFORE, Plaintiff ANUP PARMAR respectfully requests that this Honorable

Court:

          a. Declare that the practices complained of herein are unlawful and violate the
                aforementioned statute;
          b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
                for the underlying FDCPA violations;
          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                §1692k; and
          d. Award any other relief as the Honorable Court deems just and proper.

   ANSWER: Credit Control denies that the Plaintiff is entitled to the relief demanded in

his Prayer for Relief.

 COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

          34.      Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth

herein.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 10 of 18 PageID #:44




       ANSWER: No response is required to this Paragraph, as Plaintiffs are merely

incorporating the allegations in prior paragraphs by reference. To the extent that a

response is deemed necessary, Credit Control incorporates its responses to the foregoing

paragraphs as though fully set forth herein at length.

       35.     Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       ANSWER: Denied. The allegations in Paragraph 36 contain conclusions of law to

which no response is required.

       36.     The TCPA defines ATDS as “equipment which has the capacity...to store or

produce telephone numbers to be called, using a random or sequential number generator; and to

dial such numbers.” 47 U.S.C. §227(a)(1).

       ANSWER: The allegations is Paragraph 37 contain conclusions of law to which no

response is required.

       37.     Defendant violated the TCPA by placing numerous calls to Plaintiff’s cellular

phone using an ATDS without his prior consent.

       ANSWER: Denied. The allegations is Paragraph 38 contain conclusions of law to

which no response is required.

       38.     Any prior consent, if any, was revoked by Plaintiff’s multiple verbal revocations.

ANSWER: The allegations stated legal conclusions to which no answer is required. To the

extent that an answer is required, Defendant denies each and every allegation of this

paragraph.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 11 of 18 PageID #:44




         39.      As pled above, Plaintiff was harmed by Defendant’s collection calls to his cellular

phone.

ANSWER: The allegations stated legal conclusions to which no answer is required. To the

extent that an answer is required, Defendant denies each and every allegation of this

paragraph.

         40.      Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to continue to contact consumers on their cellular phones.

         ANSWER: Denied.

         41.      Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

         ANSWER: Denied.

         42.      Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a

minimum of $500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s

willful and knowing violations of the TCPA triggers this Honorable Court’s discretion to triple

the damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

         ANSWER: The allegations in Paragraph 43 contain conclusions of law to which no

response is required.

         WHEREFORE, Plaintiff ANUP PARMAR respectfully prays this Honorable Court for
the following relief:
               a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
               b. Award Plaintiff damages of at least $500 per phone call and treble damages
         pursuant to 47 U.S.C. § 227(b)(3)(B)&(C); and
               c. Awarding Plaintiff costs and reasonable attorney fees;
               d. Enjoining Defendant from further contacting Plaintiff; and
               e. Awarding any other relief as this Honorable Court deems just and appropriate.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 12 of 18 PageID #:44




       ANSWER: Credit Control denies that the Plaintiff is entitled to the relief demanded

in his Prayer for Relief.

        COUNT III-VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND
                    DECEPTIVE BUSINESS PRACTICES ACT

       44.      The Plaintiff restates and realleges paragraphs 1 through 43 as though fully set

forth herein.

       ANSWER: No response is required to this Paragraph, as Plaintiffs are merely

incorporating the allegations in prior paragraphs by reference. To the extent that a

response is deemed necessary, Credit Control incorporates its responses to the foregoing

paragraphs as though fully set forth herein at length.

       45.      The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)

states: “Unfair methods of competition and unfair or deceptive acts or practices, including but

not limited to the use or employment of any deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material fact, with intent

that others rely upon the concealment, suppression or omission of such material fact . . . in the

conduct of any trade or commerce are hereby declared unlawful whether any person has in fact

been misled, deceived or damaged thereby.” 815 ILCS 505/2.

       ANSWER: The allegations Paragraph 45 contain conclusions of law to which no

response is required.

       46.      Plaintiff is a “person” and a “consumer” as defined in ICFA, 815 ILCS 505/(c)

and (e) respectively.

       ANSWER: The allegations is Paragraph 46 contain conclusions of law to which no

response is required.
   Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 13 of 18 PageID #:44




        47.    Defendant’s collection activities towards Plaintiff are “trade” and “commerce” as

defined by 815 ILCS 505/1(f) of the ICFA.

        ANSWER The allegations in Paragraph 47 contain conclusions of law to which no

response is required.

        48.    Defendant is engaged in commerce in the State of Illinois with regard to Plaintiff

and the subject debt. Defendant specializes in debt collection, which is an activity within the

stream of commerce and utilized in its regular course of business.

ANSWER: Paragraph 48 states legal conclusions to which no answer is required.

        49.    Defendant violated 815 ILCS 505/2 by engaging in an unfair and deceptive act or

practice in inducing Plaintiff into paying the subject debt. It was unfair for Defendant to

bombard Plaintiff with unwanted telephone calls in his arrest in order to secure payment towards

the subject debt. Due to the nature of the calls and the fact that Plaintiff requested that the calls

cease, Defendant’s conduct only served to harass and intimidate Plaintiff into paying the subject

debt.

        ANSWER: Denied. The allegations in Paragraph 49 contain conclusions of law to

which no response is required.

        a. Unfairness and Deception

        50.    It was unfair for Defendant to seek to collect the subject debt from Plaintiff

through a relentless campaign of unwanted phone calls in order to induce him into making a

payment on the subject.

        ANSWER: The allegations in Paragraph 50 contain conclusions of law to which no

response is required.
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 14 of 18 PageID #:44




         51.   By placing the calls to Plaintiff’s cellular phone after Plaintiff demanded that the

calls cease, Defendant deceived Plaintiff into believing that his request for the calls cease had no

legal effect. Plaintiff’s request in fact did have a legal effect and Defendant had sufficient notice

that its calls to Plaintiff’s cellular phone were not welcomed.

ANSWER: Denied.

         52.   Moreover, Defendant’s unfair conduct is against public policy because it

needlessly subjects consumers to such harassing behavior.

ANSWER: Denied.

         53.   Upon information and belief, Defendant systematically engages in such harassing

conduct against consumers in Illinois in order to aggressively collect debts in default, or assumed

to be in default, to increase its profitability at the consumers’ expense.

         ANSWER: Denied.

         54.   Upon information and belief, administering such harassing actions against Illinois

consumers is an unfair business practice willfully employed by Defendant and is done on a large

scale.

         ANSWER: Denied.

         55.   Additionally, Defendant’s unlawful and unfair debt collection efforts gives it an

unfair competitive advantage over businesses that collect debts lawfully.

         ANSWER: Denied.

         56.   As alleged above, Plaintiff was substantially harmed by Defendant’s misconduct.

ANSWER: Denied.

         57.   An award of punitive damages is appropriate because Defendant’s conduct

described above was outrageous, willful and wanton, showed a reckless disregard for the rights
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 15 of 18 PageID #:44




of Plaintiff and consumers, generally, and Plaintiff had no choice but to submit to Defendant’s

harassment.

         ANSWER: Denied.

         WHEREFORE, ANUP PARMAR, respectfully requests that this Honorable Court enter
judgment in his favor as follows:
         a.     Enter judgment in Plaintiff’s favor and against Defendant;
         b.     Award Plaintiff his actual damages in an amount to be determined at trial;
         c.     Award Plaintiff his punitive damages in an amount to be determined at trial;
         d.     Award Plaintiff his reasonable attorney’s fees and costs pursuant to 815 ILCS
   505/10a(c); and
         e.     Award any other relief this Honorable Court deems equitable and just.

         ANSWER: Credit Control denies that the Plaintiff is entitled to the relief demanded

in his Prayer for Relief.

Plaintiff demands trial by jury.

         ANSWER: This Paragraph contains a demand for trial by jury to which no

response is required. To the extent that Plaintiff’s agreement with the originating creditor

contained a binding arbitration provision, Plaintiff has waived their right to proceed in this

forum.

                                    AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

         Credit Control’s conduct with respect to the Plaintiff did not violate the FDCPA or TCPA

or ICFA. Therefore, Credit Control affirmatively asserts that Plaintiff’s claims pursuant to the

FDCPA, TCPA, and ICFA lack any degree of viability and all claims against Credit Control

should be dismissed or withdrawn.

                             SECOND AFFIRMATIVE DEFENSE
    Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 16 of 18 PageID #:44




        Credit Control denies that it engaged in any violation of law or other wrongdoing, denies

that it violated the FDCPA or TCPA or ICFA or is otherwise liable under the FDCPA or TCPA

or ICFA. Nevertheless, any alleged violation of the FDCPA or TCPA or ICFA would not have

resulted in any actual damages suffered by each Plaintiff. Plaintiff therefore suffered no injury in

fact, and any alleged injury in fact, the existence of which is expressly denied, would not be

fairly traceable to the purported conduct of Credit Control. Accordingly, Plaintiff lacks standing

to bring this action.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims must be dismissed with prejudice for lack of standing or capacity to

sue.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrines of waiver, estoppel, res judicata, release,

accord and satisfaction, or unclean hands.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims must fail to the extent Plaintiff has failed to mitigate her damages, if

any.

                               SIXTH AFFIRMATIVE DEFENSE

        Upon information and belief, Plaintiff’s agreement with the original creditor contains an

arbitration provision. Credit Control demands that this matter be stayed, and that Plaintiff pursue

her individual claims against Credit Control in arbitration per the terms of his credit agreement.

Therefore, Plaintiff lacks standing to bring this action in this forum. Credit Control affirmatively

asserts its right to compel individual arbitration of Plaintiff's claims. Plaintiff should dismiss this

action and proceed in arbitration against the Credit Control.
   Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 17 of 18 PageID #:44




                           SEVENTH AFFIRMATIVE DEFENSE

       Credit Control reserves the right to amend its answer and affirmative defenses herein by

adding additional parties, affirmative defenses, counterclaims, cross-claims, and/or third-party

claims, as additional investigation, discovery or circumstances warrant.

       WHEREFORE, Defendant, Credit Control, LLC, respectfully request this Honorable

Court enter judgment in its favor, dismissing Plaintiff's Complaint and any and all other relief as

the Court deems is just and equitable.




Dated: March 8, 2019
                                                     Respectfully submitted,

                                                     WATTS LAW GROUP, LLC

                                                     Attorneys for Defendant
                                                     Credit Control, LLC

                                                      /s/ PATRICK A. WATTS
                                                     Patrick A. Watts
                                                     IL State Bar No. 6202112
                                                     Watts Law Group, LLC
                                                     150 S. Wacker Drive, Ste. 2400
                                                     Chicago, IL 60606
                                                     P: (312) 725-8267
                                                     F: (888) 632-6937
                                                     pwatts@swattslaw.com
   Case: 1:19-cv-00387 Document #: 15 Filed: 03/08/19 Page 18 of 18 PageID #:44




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 8, 2019, the foregoing was filed
electronically with the Clerk of the Court and served by operation of the Court's electronic filing
system to the following counsel of record:

Omar Tayseer Sulaiman
Alexander James Taylor
Marwan R. Daher
Sulaiman Law Group, Ltd.
2500 S. Highland Avenue
Suite 200
Lombard, IL 60148
(630) 575-8181
osulaiman@sulaimanlaw.com
ataylor@sulaimanlaw.com
mdaher@sulaimanlaw.com

                                                             /s/ Patrick Watts
